
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29



ALTIGEN COMMUNICATIONS INC.

DISTRIBUTION AGREEMENT


        THIS DISTRIBUTION AGREEMENT ("Agreement") is made and entered into as of
this 30 day of September, 2007 (the "Effective Date") by and between ALTIGEN
COMMUNICATIONS INC., a Delaware corporation, with principal offices at
4555 Fremont Blvd., Fremont, CA 94538 ("AltiGen") and Jenne Distributors, Inc, a
Ohio corporation, with principal offices at 33665 Chester Road, Avon, Ohio 44011
("Distributor").

        In consideration of the mutual covenants contained herein, the parties
agree as follows:

        1.    DEFINITIONS

        1.1    Vendor means manufacturer of the products that sells to
distributors and is responsible for creating end-user demand for the products.

        1.2    Distributor means a Company that purchase directly from AltiGen
and resells good to authorized dealers. The distributor may, with written
approval of AltiGen, sell directly to entities that own and maintain their own
equipment and networks (known as COAMs).

        1.3    Dealer means any individual or entity which acquires the products
from a distributor for the express purpose of resale to end customer or final
purchaser, whether such resale is of the product as a stand-alone product, as
bundled and sold with other software or hardware products, as integrated with
other software or hardware products or as sold with associated services.

        1.4    End User means a licensee who acquires Products for Internal Use
(rather than distribution or resale) in accordance with the terms of an End-User
License Agreement substantially in the form of the End-User License Agreement
attached hereto as Exhibit A (the "End-User Agreement").

        1.5    Internal Use means use for purposes which do not directly produce
revenue for the End User. "Internal Use" does not include timesharing.

        1.6    Intellectual Property means any patent, copyright, trade name,
trade mark, trade secret, know-how, mask work or any other intellectual property
right or proprietary information or technology, whether registered or
unregistered.

        1.7    Product means software program packages and physical computer
hardware, including (1) a program code, in object code form only, on diskette(s)
or CD-ROM (the "Program"); (2) physical computer hardware including computer
boards, computer power supply, computer cables (the "PC Hardware");
(3) instruction booklets and other information prepared for End-Users concerning
the use of the program and computer hardware ("Documentation"); (4) an End-User
Agreement. The Products include only those listed by title and functional
description on the "Product and Price List" attached hereto as Exhibit B.

        1.8    Territory means United States of America and Canada.

        1.9    Grant of Distribution Right. Subject to the terms and conditions
set forth in this Agreement, AltiGen Communications hereby grants to Distributor
a non-exclusive, non-transferable right to (a) market and distribute the
Products solely to Dealers located in the Territory and (b) use the Products for
those purposes set forth in the Agreement. Distributor shall not, directly or
indirectly, solicit sales of the Products outside of the Territory without the
prior written consent of AltiGen Communications. AltiGen Communications retains
the right to sell the Products directly to other

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------



parties in the Territory, including, by way of illustration but not limitation,
Distributors, Dealers, strategic accounts, and original equipment manufacturers.
Distributor shall have no right to modify the Product or Documentation without
the prior written approval of AltiGen Communications. Distributor agrees not to
(a) reverse engineer, decompile, disassemble or otherwise reduce the Product to
human-perceivable form, or to encourage or assist third parties in doing so or
(b) distribute the Product by rental or lease. All rights not expressly granted
herein are retained by AltiGen Communications. Distributor shall have no right
to grant a Dealer the right to make copies from a golden master absent further
agreement between AltiGen Communications and the Distributor.

        2.    OWNERSHIP Except as specified in this Agreement, AltiGen
Communications does not grant to the Distributor any rights in or to any
Intellectual Property related to the Product or to any materials furnished
hereunder. The Intellectual Property embodied in the Product, all modifications
thereto, and all Documentation thereof, is proprietary to AltiGen
Communications, and AltiGen Communications retains all right, title and interest
in and to such Intellectual Property.

        3.    PRICES AND PAYMENTS

        3.1    Prices. Distributor shall pay AltiGen Communications, for each
Product and upgrade, the Distributor list price for the Product as set forth on
Exhibit B. Both the AltiGen Communications suggested end user list price and the
Distributor's list price are subject to change by AltiGen Communications from
time to time in its sole discretion upon thirty (30) days written notice to
Distributor. Orders requesting delivery after receipt of notice of a price
change will be charged at the new price.

        3.2    Distributor Pricing. Distributor is free to determine its own
resale prices for the Products. Although AltiGen Communications may publish
suggested list prices, these are suggestions only and are not binding in any
way.

        3.3    Product Pricing. Vendor shall provide, and Jenne shall maintain
sufficient quantities of Products at the Distributor Price in Exhibit B. If
during the term of this agreement, Seller intends to sell or sells products to
any other Distributor in Jenne's Assigned Territory, at a price which results in
a lower delivered price including rebates, prepayments, or credits of any type,
than the price to Jenne hereunder, Seller shall offer that price and its
associated terms and conditions to Jenne for the same period of time as offered
to the other Distributor(s).

        3.4    Payment. Upon approval of credit by AltiGen Communications,
payment for orders shall be due and payable within forty five (45) days
following receipt of invoice. Vendor reserves the right to limit product sales
to Distributor in the event non-disputed invoices are past due and Distributor
fails to rectify within 5 business days.

        3.5    Price Protection. AltiGen Communications shall notify Distributor
of the effective date of a price decrease for any of the Products covered
herein. Inventory acquired by Distributor from AltiGen Communications less than
ninety (90) days before the effective date of the price decrease and not yet
sold or under a contract for sale will be granted price protection as set forth
herein. For each such copy of Product, the difference between; (i) the invoice
price charged to Distributor, and (ii) the new price will be credited to
Distributor's account. To obtain price protection within thirty (30) days of
receipt of AltiGen Communications' notice of the price decrease, Distributor
shall provide to AltiGen Communications a written inventory report showing by
part number the quantity of each AltiGen Communications Product in the
Distributor's inventory as of the effective date of the price decrease. Price
protection will not be granted in the case of a temporary price decrease or
special promotion.

2

--------------------------------------------------------------------------------




        3.6    Stock Rotation.

(a)Inventory Balancing—Product Stock Balancing.    During any given calendar
quarter, Jenne shall be authorized to return to Vendor, at Distributor's
expense, for full credit against future invoices, up to twenty percent (20%) of
the aggregated dollar volume of Jenne's purchase of Products from Vendor during
the preceding ninety (90) day period as determined from the date of the return.
Vendor agrees the amount of such credit may be set off by Jenne against other
amounts owed to Vendor. Products ordered in support of any Vendor sponsored
marketing programs (i.e., promotional programs), any recalls and catastrophic
failures (i.e., failures in excess of 5% of aggregate Product purchased by Jenne
from Vendor) of the Products shall be excluded from the determination of the
"aggregate dollar volume" set out in the first sentence of this Section. The
balancing shall be requested and approved during the first two weeks of the new
quarter and the return of the products and credit completed prior to the close
of the first month of the new quarter. Upon receipt of such request, Vendor
shall issue a return of materials authorization number. Inventory returned under
this subsection (a) shall be in its original factory sealed packaging.

(b)Product Refresh.    AltiGen Communications may, at its sole discretion,
modify the Products. For purposes of this Agreement, AltiGen Communications
shall have sole discretion as to whether a Product is deemed to be a new version
of an existing Product to be provided to Distributor under the terms of this
Agreement or a new product requiring execution of an appendix to this Agreement
prior to distribution. Once a new version of a Product covered by this Agreement
begins shipping, Distributor shall have thirty (30) days from the first AltiGen
Communications shipment date of the new version to Distributor, or from written
notification by AltiGen Communications of the new version, whichever is later,
(i) to submit an offsetting purchase order for an equal dollar-for-dollar value
of the new version of the Product and (ii) to return Product from the prior
release from Distributor's inventory that was shipped by AltiGen Communications
to Distributor within the previous ninety (90) days. Such returns shall be
shipped at Distributor's expense. Returned Product will be exchanged by AltiGen
Communications on a dollar for dollar basis, proportional with any price
increase or decrease, with the new version of the Product. Product returned
under this provision must be in merchantable condition and in its original
factory-sealed packaging. The right to refresh Product under this subsection
(b) shall be in addition to Distributor's inventory-balancing right under
subsection (a) above.

(c)Product Discontinuation.    AltiGen Communications shall provide Distributor
with thirty (30) days written notice prior to AltiGen Communications'
discontinuation of any Product. Upon receipt of such notice, Distributor shall
have the right to return all discontinued Products purchased within ninety
(90) days of the notice of discontinuation for a credit to Distributor's account
of the Product's purchase price less any discounts or credits previously
received. Credits granted hereunder can only be used for future purchases of
Products. The right to return discontinued Product under this subsection
(c) shall be in addition to Distributor's inventory-balancing right under
subsection (a) above.

        3.7    RMA Policy. All hardware issues shall be referred to the Vendor
for technical support or warranty coverage, whether the issue is a DOA or a
defective product. The distributor is responsible for product damaged in the
shipping process. If a Dealer wishes to return product(s) to Distributor,
Distributor shall request pre-approval from Vendor prior to issuing a return of
materials authorization to the Dealer. After which that approved product(s) will
be returned to Vendor if packaging has been opened.

        3.8    Distributor Financial Condition. Distributor represents and
warrants that it is and at all times during the term of this Agreement shall
remain in good financial condition, solvent and able to pay its

3

--------------------------------------------------------------------------------




bills when due. From time to time, on reasonable notice by AltiGen
Communications, Distributor shall furnish financial reports as necessary to
determine Distributor's financial condition.

        3.9    Taxes. Prices calculated in accordance with Exhibit B are
exclusive of all applicable taxes. Distributor agrees to pay all taxes
associated with the marketing, distribution and delivery of the Products
ordered, including but not limited to sales, use, excise, added value and
similar taxes and all customs, duties or governmental impositions, but excluding
taxes on AltiGen Communications' net income. Any tax or duty AltiGen
Communications may be required to collect or pay upon the marketing or delivery
of the Products shall be paid by Distributor and such sums shall be due and
payable to AltiGen Communications upon delivery. If claiming a tax exemption,
Distributor must provide AltiGen Communications with valid tax exemption
certificates.

        4.    PRODUCT CHANGES

        AltiGen Communications shall have the right, in its sole discretion,
without liability to Distributor, to (a) change the Products available on the
Product List, (b) change the design, or discontinue developing, producing,
licensing or distributing any of the Products covered by this Agreement, and
(c) announce new products to which the terms and conditions of this Agreement do
not apply. The parties agree that additional Products may be added to the
Agreement by execution of an appendix to this Agreement setting forth any
special terms, conditions, modifications or deletions necessary for the
additional Products. Additional Products shall be deemed to be added to this
Agreement to the extent AltiGen Communications accepts any purchase orders for
Products not otherwise listed on the Product List.

        5.    ORDERS

        5.1    Procedure. All orders for Products placed by Distributor shall be
in writing.

        5.2    Acceptance of Orders. All orders for Products by Distributor
shall be subject to acceptance by AltiGen Communications and shall not be
binding on AltiGen Communications until the earlier of written confirmation or
shipment, and, in the case of acceptance by shipment, only as to the portion of
the order actually shipped.

        5.3    Controlling Terms. The terms and conditions of this Agreement and
of the applicable AltiGen Communications order confirmation pursuant to
Section 5.2 ("Acceptance of Orders") above, shall apply to each order accepted
or shipped by AltiGen Communications hereunder. Any terms or conditions
appearing on the face or reverse side of any purchase order, acknowledgment, or
confirmation other than confirmation pursuant to Section 5.2 above that are
different from or in addition to those required hereunder shall not be binding
on the parties, even if signed and returned, unless both parties hereto
expressly agree in a separate writing to be bound by such separate or additional
terms and conditions.

        5.4    AltiGen Communications Order Cancellation. AltiGen Communications
reserves the right to cancel or suspend any orders placed by Distributor and
accepted by AltiGen Communications, or to refuse or delay shipment thereof, if
Distributor (a) fails to make any payment as provided herein or in any invoice,
(b) fails to meet credit or financial requirements established by AltiGen
Communications, or (c) otherwise fails to comply with the terms and conditions
of this Agreement.

        5.5    Distributor Order Cancellation. Orders accepted by AltiGen
Communications may be canceled without penalty if written notice of cancellation
is given to AltiGen Communications and the notice is received by AltiGen
Communications at least ten (10) days prior to the scheduled shipment date.

4

--------------------------------------------------------------------------------




        5.6    Product Availability. AltiGen Communications will use reasonable
efforts to fill orders for Products and meet requests for shipment dates subject
to Product availability and AltiGen Communications production and supply
schedules. Should orders for Products exceed AltiGen Communications' available
inventory, AltiGen Communications will allocate its available inventory and make
deliveries on a basis AltiGen Communications deems equitable, in its sole
discretion, and without liability to Distributor on account of the method of
allocation chosen or its implementation. AltiGen Communications shall not be
liable to Distributor or any third party for any damages due to AltiGen
Communications' failure to fill any orders or for any delay in delivery or error
in filing any orders for any reason whatsoever.

        5.7    Obligation to Ship in Presence of Breach. Even where AltiGen
Communications accepts a purchase order, AltiGen Communications shall not be
obligated to ship Products if Distributor is in arrears on payments owing to
AltiGen Communications or otherwise in breach of the Agreement at the time of
the scheduled shipment.

        5.8    Delivery. [***]

        5.9    Risk of Loss. In the case of shipments to shipping destinations
within the United States, title to the Products, exclusive of the rights
retained under the Agreement in trademarks, patents, copyrights, trade names,
trade secrets and intellectual property, and all risk of loss or damage for any
Product shall pass to Distributor upon delivery by AltiGen Communications to the
freight carrier when the Distributors freight account is being used. When the
distributor has qualified for prepaid freight FOB destination, all risk of loss
or damage shall be retained by the Vendor until delivered free and clear at the
destination point.

        5.10    Security Interest. In the event that AltiGen Communications
extends credit to the Distributor for Product purchases, Distributor grants
AltiGen Communications, as security for Distributor's obligations hereunder, a
purchase money security interest in (i) the Products to be acquired from AltiGen
Communications under the Agreement or any extension of the Agreement and
(ii) the proceeds of such Products. Upon AltiGen Communications' request,
Distributor agrees to execute and cause to be filed all instruments or documents
(including without limitation financing statements) necessary to perfect any
such security interest and further agree that, in any event, AltiGen
Communications may file a copy of the Agreement as a financing statement for
such purpose.

        6.    DISTRIBUTION OBLIGATIONS

        6.1    Authorized Dealer Program. AltiGen Communications has instituted
an AltiGen Communications Authorized Dealer Program. Distributor agrees to
market the Products in compliance with AltiGen's Authorized Dealer Program.

        6.2    Point of Sale Reports. During the term of this Agreement,
Distributor shall provide to AltiGen Communications a weekly report in EDI
format or other format acceptable to AltiGen Communications containing the
following information: (i) the Dealer account name & number, (ii) the ship to
location including city, state, and zip code, (iii) the part number of the
Products shipped with associated Distributor's unit pricing and (iv) an
inventory on hand at week end and month end by Product type.

        6.3    Customer Satisfaction. Distributor agrees that the Products
marketed under this Agreement are technically complex and require high-quality,
individualized pre-marketing and post-marketing support. This support is
necessary to achieve and maintain high customer satisfaction. Therefore,
Distributor agrees that high customer satisfaction is a condition of
distribution authorization by AltiGen Communications. The distribution channels
established by AltiGen Communications, and the obligations placed on
distributors, exist to ensure high customer satisfaction. Distributor agrees to

5

--------------------------------------------------------------------------------




market the Products only in accordance with this Agreement. In addition, in
order to assure high customer satisfaction, Distributor agrees to:

•not imply that Vendor's products provide immunity from fraudulent intrusion
(Toll Fraud).

•report to AltiGen Communications promptly and in writing all suspected and
actual problems with any Product;

•maintain a shipment report identifying for each Dealer, the Products sold, the
date of sale, and each Product's serial number;

•retain all shipment reports for five years after the date of sale, and assist
AltiGen Communications, upon request, in tracing a Product to a Dealer, in order
to distribute critical Product information, locate a Product for safety reasons,
or discover unauthorized marketing or infringing acts;

•Conduct business in a manner which reflects favorably at all times on the
Products, goodwill and reputation of AltiGen Communications;

•avoid deceptive, misleading or unethical practices which are or might be
detrimental to AltiGen Communications or its products;

•Refrain from making any false or misleading representations with regard to
AltiGen Communications or its products; and

•refrain from making any representations, warranties or guarantees to customers
or to the trade with respect to the specifications, features or capabilities of
the Products that are inconsistent with the literature distributed by AltiGen
Communications.

        6.4    Promotional Efforts. Distributor shall use its best efforts to
market and distribute the Products to Dealers in the Territory. Distributor may
advertise the Products in advertising media of Distributor's choice, provided
that the primary audience or circulation is located in the Territory.
Distributor shall make full use of all promotional material supplied by AltiGen
Communications and make available literature and other information that AltiGen
Communications requires to be transmitted to such Dealers. In all advertising
and promotion of the Products, Distributor shall comply with AltiGen
Communications standard cooperative advertising policies as specified from time
to time by AltiGen Communications.

        6.5    Training. To assist Distributor with the distribution and support
of Products AltiGen Communications must provide training to Distributor for any
major new Product release during the term of this Agreement, upon AltiGen
Communications reasonable request and at Distributor's facility, and Distributor
shall use best efforts to have Distributor's inside and outside sales force
present for such training sessions.

        7.    TRADEMARKS AND CONFIDENTIAL INFORMATION

        7.1    Trademarks. AltiGen Communications shall have and retain sole
ownership of AltiGen's logo, trade names and trademarks ("Trademarks"),
including the goodwill pertaining thereto. AltiGen Communications hereby grants
to Distributor the right to use and display the Trademarks solely in connection
with and solely to the extent reasonably necessary for the marketing,
distribution, and support of the Products within the Territory in accordance
with the terms and conditions of this Agreement. Distributor shall not do or
suffer to be done any act or thing that would impair AltiGen's rights in its
Trademarks or damage the reputation for quality inherent in the Trademarks.
AltiGen's has the right to take all action which it deems necessary to ensure
that the advertising and promotional materials related to the Products utilized
by Distributor are consistent with the reputation and prestige of the
Trademarks. Distributor shall market, distribute, and support the Products only
under the

6

--------------------------------------------------------------------------------




Trademarks, and not any other trademark or logo. Distributor shall not use the
Trademarks or any other trademarks or trade names of AltiGen Communications or
any word, symbol, or design confusingly similar thereto, as part of its
corporate name, or as part of the name of any product of Distributor.
Distributor shall not (i) remove, alter or overprint the Products' copyright
notices, trademarks, and logos, or packaging, (ii) attach any additional
trademarks to the Products without AltiGen's prior written consent or
(iii) affix any of the Trademarks to any non-AltiGen Communications products.
Distributor agrees that any goodwill which accrues because of Distributor's use
of the Trademarks shall become AltiGen's property. Distributor further agrees
not to contest AltiGen's Trademarks or trade names, or to make application for
registration of any AltiGen Communications Trademarks or trade names.

        7.2    Confidential Information. During the term of this Agreement, and
for a period of three (3) years thereafter, Distributor will maintain in
confidence any confidential or proprietary information of AltiGen Communications
disclosed to it by AltiGen Communications including, without limitation, any
information regarding scientific, engineering, manufacturing, marketing,
business plan, financial or personnel matter relating to AltiGen Communications,
whether in oral, written, graphic or electronic form ("Confidential
Information"). Distributor will not use, disclose or grant use of such
Confidential Information except as expressly authorized by AltiGen
Communications. To the extent that disclosure is authorized by AltiGen
Communications, Distributor will obtain prior agreement from its employees,
agents or consultants to whom disclosure is to be made to hold in confidence and
not make use of such information for any purpose other than those permitted by
AltiGen Communications. Distributor will use at least the same standard of care
as it uses to protect its own Confidential Information to ensure that such
employees, agents or consultants do not disclose or make any unauthorized use of
such Confidential Information. Distributor will promptly notify AltiGen
Communications upon discovery of any unauthorized use or disclosure of the
Confidential Information.

        7.3    Exceptions. The obligations of confidentiality contained in
Section 7.2 will not apply to the extent that it can be established by
Distributor by competent proof that such Confidential Information:

(a)was already known to Distributor, other than under an obligation of
confidentiality, at the time of disclosure by AltiGen Communications;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to Distributor;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of
Distributor in breach of this Agreement;

(d)was disclosed to Distributor, other than under an obligation of
confidentiality, by a third party who had no obligation to the disclosing party
not to disclose such information to others.

        8.    INDEMNIFICATION

        8.1    AltiGen Communications Indemnity. Subject to the limitations set
forth herein below, AltiGen Communications shall defend Distributor with respect
to any claim, suit or proceeding brought against Distributor to the extent it is
based upon a claim that any Product sold pursuant to this Agreement infringes
upon any U.S. patent, U.S. trademark, U.S. copyright or U.S. trade secret of any
third party; provided, however, that Distributor (i) promptly notifies AltiGen
Communications in writing of such claim, suit or proceeding; (ii) gives AltiGen
Communications the right to control and direct investigation, preparation,
defense and settlement of any claim, suit or proceeding; and (iii) gives
assistance and full cooperation for the defense of same, and, further provided,
that AltiGen's liability with respect to portions of Products provided by or
licensed from third parties will be limited to the extent AltiGen Communications
is indemnified by such third parties. AltiGen Communications shall

7

--------------------------------------------------------------------------------




pay any resulting damages, costs and expenses finally awarded to a third party,
but AltiGen Communications shall not be liable for such amounts, or for
settlements incurred by Distributor, without AltiGen's prior written
authorization. If a Product is, or in AltiGen's opinion might be, held to
infringe as set forth above, AltiGen Communications may, at its option, replace
or modify such Product so as to avoid infringement, or procure the right for
Distributor to continue the use and resale of such Product. If neither of such
alternatives is, in AltiGen's opinion, reasonably possible, the infringing
Product shall be returned to AltiGen Communications, and AltiGen's sole
liability, in addition to its obligation to reimburse any awarded damages, costs
and expenses set forth above, shall be to refund the purchase price paid for
such Products by Distributor.

        8.2    Exclusions. The provisions of the foregoing indemnity shall not
apply with respect to any instances of alleged infringement based upon or
arising out of the use of such Products in any manner for which the Products
were not designed, or for use of Products other than the uses and distributions
designated by AltiGen Communications, for use of any Product that has been
modified by Distributor or any third party, or for use of any Product in
connection with or in combination with any equipment, devices or software that
have not been supplied by AltiGen Communications. Notwithstanding any other
provisions hereof, the foregoing indemnity shall not apply with respect to any
infringement based on Distributor's activities occurring subsequent to its
receipt of notice of any claimed infringement unless AltiGen Communications
shall have given Distributor written permission to continue to market and
distribute the allegedly infringing Product.

        8.3    Entire Liability and Limitation. THE FOREGOING SECTIONS 8.1 AND
8.2 STATE THE SOLE AND EXCLUSIVE REMEDY OF DISTRIBUTOR AND THE ENTIRE LIABILITY
AND OBLIGATION OF ALTIGEN COMMUNICATIONS WITH RESPECT TO INFRINGEMENT OR CLAIMS
OF INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHT BY THE PRODUCTS OR ANY PART THEREOF. IN NO EVENT SHALL ALTIGEN'S
LIABILITY UNDER SECTION 8.1 FOR INDEMNITY OF DISTRIBUTOR WITH RESPECT TO
INFRINGEMENT OF A PATENT, COPYRIGHT, TRADEMARK OR TRADE SECRET EXCEED $100,000.

        8.4    Indemnity by Distributor. DISTRIBUTOR AGREES TO INDEMNIFY AND
HOLD ALTIGEN COMMUNICATIONS HARMLESS FROM ANY CLAIMS, SUITS, PROCEEDINGS,
LOSSES, LIABILITIES, DAMAGES, COSTS AND EXPENSES (INCLUSIVE OF ALTIGEN'S
REASONABLE ATTORNEYS' FEES) MADE AGAINST OR INCURRED BY ALTIGEN COMMUNICATIONS
AS A RESULT OF NEGLIGENCE, MISREPRESENTATION, OR ERROR OR OMISSION ON THE PART
OF DISTRIBUTOR OR REPRESENTATIVE OF DISTRIBUTOR. DISTRIBUTOR SHALL BE SOLELY
RESPONSIBLE FOR, AND SHALL INDEMNIFY AND HOLD ALTIGEN COMMUNICATIONS HARMLESS
FROM, ANY CLAIMS, WARRANTIES OR REPRESENTATIONS MADE BY DISTRIBUTOR OR
DISTRIBUTOR'S EMPLOYEES OR AGENTS WHICH DIFFER FROM THE WARRANTY PROVIDED BY
ALTIGEN COMMUNICATIONS IN ITS END USER AGREEMENT.

        9.    WARRANTY

        9.1    AltiGen Communications Warranty. AltiGen Communications warrants
the Products TO END USERS ONLY pursuant to the terms and conditions of the End
User Agreement and no warranty is extended to the Distributor.

        9.2    Limitations and Disclaimer. EXCEPT FOR THE EXPRESS WARRANTY SET
FORTH IN THE END USER AGREEMENT, ALTIGEN COMMUNICATIONS EXPRESSLY DISCLAIMS ALL
WARRANTIES EXPRESSED OR IMPLIED RELATING TO THE PRODUCTS, AND FURTHER EXPRESSLY
EXCLUDES ANY WARRANTY OF NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY.

8

--------------------------------------------------------------------------------




        9.3    NO PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR
REPRESENTATION CONCERNING THE PERFORMANCE OF THE PRODUCTS OTHER THAN AS PROVIDED
IN THE END USER AGREEMENT. DISTRIBUTOR SHALL MAKE NO OTHER WARRANTY, EXPRESS OR
IMPLIED, ON BEHALF OF ALTIGEN COMMUNICATIONS.

        9.4    Distributor's Warranty. Distributor hereby represents and
warrants to AltiGen Communications that neither this Agreement (or any term
hereof) nor the performance of or exercise of rights under this Agreement, is
restricted by, contrary to, in conflict with, ineffective under, requires
registration or approval or tax withholding under, or affects AltiGen's
intellectual property rights (or the duration thereof) under, or will require
any compulsory licensing under, any law or regulation of any organization,
country, group of countries or political or governmental entity to which
Distributor is subject.

        10.    LIMITATION ON LIABILITY

        10.1    Waiver of Consequential Damages. IN NO EVENT WILL ALTIGEN
COMMUNICATIONS BE LIABLE TO DISTRIBUTOR OR ANY THIRD PARTY FOR ANY INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION ANY LOSS OF
INCOME, LOSS OF PROFITS OR LOSS OF DATA, EVEN IF ALTIGEN COMMUNICATIONS HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF OR IN CONNECTION WITH
THE GRANT OF THE LICENSE HEREUNDER.

        10.2    Limitation of Liability. ALTIGEN'S TOTAL LIABILITY TO
DISTRIBUTOR OR ANY THIRD PARTY HEREUNDER SHALL NOT EXCEED $100,000.

        10.3    Third Party Claims. AltiGen Communications shall not be liable
for any claim by Distributor based on any third party claim, except as stated in
Section 10 of the Agreement.

        11.    TERM AND TERMINATION

        11.1    Term. Subject to the provisions of Sections 11.2 and 11.3 below,
this Agreement is valid for an initial term of two years and shall be renewed
automatically for additional one year terms provided that each party shall have
the right to terminate this Agreement for convenience upon ninety (90) days
written notice prior to the end of the initial term or any subsequent term of
the Agreement.

        11.2    Termination for Cause. AltiGen Communications may terminate the
Agreement for cause if Distributor fails to meet its payment obligations under
the Agreement and such failure continues for ten (10) days following receipt of
written notice from AltiGen Communications. In addition, either party may
terminate this Agreement for cause upon thirty (30) days written notice to the
other party if such other party materially breaches this Agreement and such
material breach is not cured within the thirty (30) day period following
delivery of notice. Either party shall have the right to terminate this
Agreement immediately in the event the other party terminates its business, or
becomes subject to any bankruptcy or insolvency proceeding under Federal or
State statute, and such petition is not dismissed within sixty (60) days.

        11.3    Effect of Termination. For a period of sixty (60) days following
termination of this Agreement, Distributor may distribute any Products in
Distributor's possession at the time of termination or return for full credit
any product it has in inventory, provided, however, that if AltiGen
Communications has terminated the Agreement pursuant to Section 11.2,
Distributor's right to distribute the Products shall immediately terminate and
all inventoried product shall be immediately returned to AltiGen for credit.
Following any permitted distribution, Distributor shall return to AltiGen
Communications or, at AltiGen's request, destroy the copies of the Products and
Documentation then

9

--------------------------------------------------------------------------------




in its possession. In addition, Distributor shall be entitled to retain one
(1) copy of the Product following termination solely for the purposes of
providing support to Dealers and End Users. AltiGen Communications shall apply
the value of any returned Products to any outstanding credit balance in
Distributor's account. The termination of this Agreement shall not act to
terminate the licenses granted to Dealers or End Users pursuant to this
Agreement.

        11.4    Acceleration of Payment. Upon termination of the Agreement by
AltiGen Communications for cause, the due dates of all outstanding invoices for
Products will automatically be accelerated so that they become due and payable
on the effective date of termination, even if longer terms had been provided
previously. All orders or portions of orders remaining un-shipped as of the
effective date of such termination shall automatically be canceled.

        12.    MISCELLANEOUS

        12.1    Non-exclusivity. AltiGen Communications retains the right to
market, distribute, and support the Products in the Territory directly to or
through any person or entity on any terms deemed desirable by AltiGen
Communications in its sole discretion.

        12.2    Modification and Amendment. Except with respect to Exhibit B
hereof, this Agreement may be modified or amended only in writing by the consent
of both parties.

        12.3    Survival. Sections 5.9, 8, 9, 10, 11, 12.3, 12.4, and 12 shall
survive termination of this Agreement for three (3) years.

        12.4    Governing Law. This Agreement is made in accordance with and
shall be governed and construed under the laws of the State of California, as
applied to agreements executed and performed entirely in California by
California residents. Distributor agrees to submit to the jurisdiction of the
Northern District of California, San Jose Division, the Santa Clara County
Superior Court, or Cuyahoga County, a Division of Superior Court as appropriate,
and hereby waives any objections to the jurisdiction and venue of such courts.

        12.5    Notices. All notices, demands, or consents required or permitted
under this Agreement shall be in writing and shall be delivered personally or
sent by a national overnight courier service or by registered or certified,
return receipt requested mail to the other party at the addresses first set
forth above. All notices, demands, or consents shall be deemed effective upon
personal delivery or three (3) days following dispatch via first class mail or
one (1) business day following deposit with any national overnight courier
service in accordance with this section.

        12.6    No Partnership of Joint Venture. No agency, employment,
partnership, joint venture, or other joint relationship is created hereby, it
being understood that Distributor and AltiGen Communications are independent
contractors vis-à-vis one another and that neither has any authority to bind the
other in any respect whatsoever.

        12.7    Force Majeure. Neither party shall be deemed to be in default of
or to have breached any provision of this Agreement as a result of any delay,
failure in performance, or interruption of service resulting directly or
indirectly from acts of God, acts of civil or military authority, civil
disturbance, war, strikes or other labor disputes, fires, transportation
contingencies, laws, regulations, acts or orders of any government agency or
official thereof, other catastrophes or any other circumstances beyond the
party's reasonable control.

        12.8    Export Control. The parties acknowledge that the Products may be
subject to the export control laws of the United States of America, including
the U.S. Bureau of Export Administration regulations, and hereby agree to obey
any and all such laws. The parties agree to comply with the U.S.

10

--------------------------------------------------------------------------------




Foreign Corrupt Practices Act of 1977, as amended, and with all applicable
foreign laws relating to the use, importation, licensing or distribution of the
Products.

        12.9    Assignment. Neither party may assign this Agreement or any of
its rights, duties or obligations under this Agreement to any third party
without the other party's prior written consent, which consent shall not be
unreasonably withheld.

        Notwithstanding the foregoing, either party may assign its rights and
delegate its obligations under this Agreement without the consent of the other
party to a purchaser of all or substantially all of its voting stock or capital
assets or to an entity with which such party merges or is consolidated.

        12.10    Severability and Waiver. In the event any provision of this
Agreement is held to be invalid or unenforceable, the valid or enforceable
portion thereof and the remaining provisions of this Agreement will remain in
full force and effect. Any waiver (express or implied) by any party of any
default or breach of this Agreement shall not constitute a waiver of any other
or subsequent default or breach.

        12.11    Entire Agreement. This Agreement and all Exhibits referred to
herein embody the entire understanding of the parties with respect to the
subject matter hereof and shall supersede all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.

        12.12    Headings. The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of any such section nor in any way affect this
Agreement.

        12.13    Parties Advised by Counsel. This Agreement has been negotiated
between unrelated parties who are sophisticated and knowledgeable in the matters
contained in this Agreement and who have acted in their own self interest. In
addition, each party has been represented by legal counsel. The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the purpose
of the parties, and this Agreement shall not be interpreted or construed against
any party to this Agreement because that party or any attorney or representative
for that party drafted this Agreement or participated in the drafting of this
Agreement.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, including the Exhibits hereto, and incorporated herein by reference,
as of the date first above written above.


ALTIGEN COMMUNICATIONS
 
DISTRIBUTOR              By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:     Name:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:     Title:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



ALTIGEN COMMUNICATIONS INC. DISTRIBUTION AGREEMENT
